DUPLICATE Number: BC0959 BUSINESS CORPORATIONS ACT I Hereby Certify that LML ACQUISITION CORP., incorporation number BC0948974, and LML PAYMENT SYSTEMS INC., incorporation number C0949054 were amalgamated as one company under the name LML PAYMENT SYSTEMS INC. on January 10, 2013 at 02:37 PM Pacific Time. Issued under my hand at Victoria, British Columbia On January 10, 2013 CAROL PREST Registrar of Companies Province of British Columbia Canada Date and Time: January 10, 2013 02:44 PM Pacific Time Mailing Address: PO Box 9431 Stn Prov Govt Victoria BC V8W 9V3 www.corporateonline.gov.bc.ca Location: 2nd Floor - 940 Blanshard Street Victoria BC 250 356-8626 Notice of Articles BUSINESS CORPORATIONS ACT This Notice of Articles was issued by the Registrar on: January 10, 2013 02:37 PM Pacific Time Incorporation Number: BC0959752 Recognition Date and Time: January 10, 2013 02:37 PM Pacific Time as a result of an Amalgamation NOTICE OF ARTICLES Name of Company: LML PAYMENT SYSTEMS INC. REGISTERED OFFICE INFORMATION Mailing Address: 1 Delivery Address: 1 RECORDS OFFICE INFORMATION Mailing Address: 1 Delivery Address: 1 BC0959752 Page: 1 of 2 DIRECTOR INFORMATION Last Name, First Name, Middle Name: CRUDDEN, KEVIN Mailing Address: 10 Delivery Address: 10 Last Name, First Name, Middle Name: SCHULZ, STEFAN Mailing Address: 10 Delivery Address: 10 AUTHORIZED SHARE STRUCTURE 1. No Maximum Common Shares Without Par Value Without Special Rights or Restrictions attached _ BC0959752
